         Case 1:19-cv-03589-DLB Document 27 Filed 11/17/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

                                                *
GREATER NEW YORK
  MUTUAL INSURANCE CO.,                         *

                      Plaintiff                 *

                      v.                        *          Civil Action No. DLB-19-3589

STONESTREET CONTRACTING, INC.,                  *

                      Defendant                 *
                                             ******

                                   SETTLEMENT ORDER
                                     (LOCAL RULE 111)

       The parties have advised this Court that they have settled the above action, including all

counterclaims, cross-claims and third-party claims, if any. Accordingly, pursuant to Local Rule

111 it is ORDERED that:

       This action is hereby dismissed, and each party is to bear its own costs unless otherwise

agreed, in which event the costs shall be adjusted between the parties in accordance with their

agreement. The entry of this Order is without prejudice to the right of a party to move for good

cause within thirty (30) days to reopen this action if settlement is not consummated. If no party

moves to reopen, the dismissal shall be with prejudice.




Dated: November 17, 2020                                                  /S/
                                                           Deborah L. Boardman
                                                           United States Magistrate Judge
